DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goth (DE 2011 120670 A1) in view of Stoltz (US 2005/0077275 A1).
Examiner notes all references to paragraphs cited below are in regards to the Applicant provided NPL document, the translation of Goth submitted 18 September 2019.
Regarding claims 1 and 14, Goth teaches a method for manufacturing a rivet connection of a fiber composite component (Abstract), comprising:
Positioning a first component (3) which contains a fiber composite material in an overlap joint with a second component (2, 4) (Fig 8; [0013], [0037]); 
Laser-drilling a shared through-hole (6) at least through the fiber composite material of the first component (3) (Fig 8; [0037]); 
Inserting a rivet (13) into the through-hole (Fig 9; [0014], [0038]); and 
Fixing the rivet (13) to the first component (3) and to the second components (4) (Fig 9; [0014], [0038])
Goth does not explicitly disclose the laser drilling is one of single-pulse drilling, percussion drilling, trepanning or spiral drilling nor that the laser-drilling comprises using a laser beam having an intensity sufficient to evaporate both a matrix material and fibers of the fiber composite material.
Stoltz teaches laser-drilling composite material (Title; Abstract) and further teaches a method of percussion drilling with a laser beam having an intensity sufficient to evaporate both a matrix material and fibers of a fiber composite material ([0013], [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Goth such that the laser drilling is percussion drilling and that the laser beam has an intensity sufficient to evaporate both a matrix material and fibers of the fiber composite material as taught by Stoltz as this technique allows high-accuracy and cuts material while avoiding delamination of composite materials (see Stoltz, [0007]). 
Regarding claim 3, Goth teaches limitations of claim 1 as discussed above but does not explicitly disclose the wattage of the laser beam.
Goth teaches the laser beam used may differ based on the material that will be drilled ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a laser beam in kilowatt range since it has been held that where general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routing skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Goth further teaches the second component likewise contains a fiber composite material which is drilled through during the laser-drilling ([0013]).
Regarding claim 5, Goth teaches limitations of claim 1 as discussed above but does not explicitly disclose the fiber composite material contains carbon fibers.
Stoltz teaches the method of percussion drilling can be done on fiber composite materials containing carbon fibers, and further teaches some of which are partially drilled through by the laser-drilling such that no carbon dust occurs ([0007], [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Goth such that the fiber composite material contains carbon fibers to allow for a reduction in waste (see Stoltz, [0007]).
Regarding claim 6, Goth further teaches a laser beam is widened or defocussed for laser-drilling to produce a desired hole diameter (Fig 9; [0037]).
Regarding claim 7, Goth further teaches the laser beam is initially more heavily widened or defocussed, and subsequently less and less so down to the desired hole diameter, to form a conical entry to the through-hole which is formed for countersinking a rivet head (Fig 9; [0037]).
Regarding claim 8, Goth further teaches at least the first component (3) is provided in planar form (Fig 8, 9).
Regarding claim 9, Goth further teaches a plurality of parallel joint lines are provided along an edge of the first component (3) (Fig 5, 7-9).
Regarding claim 10, Goth further teaches a plurality of shared through-holes (6) are formed in the first component (3) and in the second component (2) in a line extending along an edge of the first component (3) by laser-drilling (Fig 5; [0003]), a rivet (13) being inserted into each of the through-holes (6) and fixed to the first component (3) and to the second component (2, 4) to form a uniformly continuous joint line (Fig 9; [0033]).
Regarding claim 11, Goth further teaches a plurality of parallel joint lines are provided along an edge of the first component (3) (Fig 5, 7-9).
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 27 July 2021, with respect to the rejection(s) of claim(s) 1, 3-11, and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied reference, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/CHRISTINE BERSABAL/Examiner, Art Unit 3726    

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726